DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 03/10/2020.
Claims 1-15 are submitted for examination.
Claims 1-15 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on March 10, 2020 claims priority of foreign application EP19161895 filed on March 11, 2019.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 10 March 2020.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites a limitation, “…and if the limitation is exceeded, reject the request”.  Examiner suggest replacing “if” with “when” or “in response to”. Appropriate correction is required.
Claim 14 is objected for following reason.
The claim 14 is written in a form, so it cannot be identified as an independent claim or a dependent claim. Examiner suggest writing the claim in a proper independent/dependent form with all the required limitations.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show clear labels as described in the specification. The drawings only indicates numbers without any alphabetic labels. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent Claim 1 recites, “A system for data collection for machine learning of a machine learnable model, the system comprising: …”. However, the body of the claim lacks definite structure indicative of a physical product. Therefore, the claim as a whole appears to be nothing more than computer software, and software per se does not fall within a statutory category. Examiner submits that review of specification does not indicate that an interface is a software interface or a hardware interface.  Examiner suggest adding a hardware processor and/or memory to the claim elements in order to be patent-eligible under 35 U.S.C. 101.
Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent Claim 10 recites, “A system for training a machine learnable model using training data obtained from at least one other system, the system comprising..”. However, the body of the claim lacks definite structure indicative of a physical product. Therefore, the claim as a whole appears to be nothing more than computer software, and software per se does not fall within a statutory category. Examiner submits that review of specification does not indicate that a network interface is a software interface or a hardware interface.  Examiner suggest adding a hardware processor and/or memory to the claim elements in order to be patent-eligible under 35 U.S.C. 101.
Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because
a. Claims 14-15 are directed to a computer-readable media. In particular the claims recites transitory or non-transitory. However, the body of the claim lacks definite structure indicative of a physical product. Therefore, the claim as a whole appears to be nothing more than computer software, and software per se does not fall within a statutory category.
In addition, the broadest reasonable interpretation of the "computer readable media" covers a transitory propagating signal which is non-statutory subject matter.
"A transitory, propagating signal... is not a "process, machine, manufacture, or composition of matter." Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter."
The examiner suggests amending the claim(s) to remove “transitory” to recite the claim a "non-transitory computer-readable medium" or equivalent in order to exclude non-statutory subject matter such as a transitory propagating signal. Any amendment to the claims should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "The computer-readable medium comprising transitory or non-transitory data….".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szeto et al. (US PGPUB. # US 2018/0018590, hereinafter “Szeto”).

Referring to Claims 10 and 13: 
Regarding Claim 10 Szeto teaches,
A system for training a machine learnable model using training data obtained from at least one other system, the system comprising: 
a network interface to a network; (¶27, ¶45, Table 1, 41, “wherein the private data server receives model instructions via a network interface from a global server “). 
a processor subsystem configured to: (¶18, “The private data servers are computing devices having one or more processors”, ¶27, ¶53, Table 1, 41, “wherein each private data server comprises one or more processors“, Table 1, 55, “wherein the global modeling server includes one or more processors”)
via the network interface, request the at least one other system to transmit training data associated with a selection of medical image data; (¶45, Fig. 5(510), ¶99, “a private data server operating as a modeling engine to receive model instructions (e.g., from a private data server 124 or from central/global server 130) to create a trained actual model 240 from at least some local private data and according to an implementation of at least one machine learning algorithm. The model instructions can be received over a network (e.g., a wireless network, a packet switched network, the Internet, an intranet, a virtual private network, a cellular network, an ad hoc network, a peer-to-peer network, etc.) via one or more protocols”, i.e. a request is received for the training data)
via the network interface and in response to said request, receive the training data from the at least one other system; (Fig. 5(550, 570), ¶103, “the modeling engine creating a trained proxy model from the proxy data by training the same type or implementation of machine learning algorithm on the proxy data. Of specific note, preferably, the trained proxy model is created from the same implementation of the machine learning algorithm used to create the trained actual model to ensure that the two models can be compared accurately”, ¶105, “Operation 570 includes transmitting the set of proxy data, possibly along with other information, over the network to at least one non-private computing device”, i.e. training data is received) and 
train the machine learnable model based on the training data. (Fig. 5(590), ¶108, “Operation 590 includes the global modeling engine train a global model on the aggregated sets of proxy data. The global model integrates the knowledge gained from each entity's private data. In some embodiments, the global modeling engine can create the trained global model by accumulating sets of actual model parameters and combining them into a single trained model, i.e. machine learnable model is trained based on the training data).

Regarding Claim 13, it is a computer implemented method claim of above system claim 10 and therefore Claim 13 is rejected with the same rationale as applied against Claim 10 above.


Regarding Claim 11 rejection of Claim 10 is included and for the same motivation Szeto teaches,
The system according to claim 10, wherein the processor subsystem is configured to, via the network interface: 
send a processing algorithm to the at least one other system for processing the selection of the medical image data; (¶45, “ the researcher is able to define a desired machine learning model that he/she wishes to create. The researcher may interface with system 100 through the non-private computing device 130; through one of the private data servers 124, provided that the researcher has been granted access to the private data server; or through a device external to system 100 that can interface with non-private computing device 130. The programmatic model instructions on how to create the desired model are then submitted to each relevant private data server 124, which also has a corresponding modeling engine 126 (i.e., 126A through 126N). Each local modeling engine 126 accesses its own local private data 122 and creates local trained models according to model instructions created by the researcher”, i.e. Examiner submits that researcher’s machine model is considered as an algorithm)
receive as the training data a processing result resulting from an execution of the processing algorithm; (Fig. 5(550, 570), ¶103, “the modeling engine creating a trained proxy model from the proxy data by training the same type or implementation of machine learning algorithm on the proxy data. Of specific note, preferably, the trained proxy model is created from the same implementation of the machine learning algorithm used to create the trained actual model to ensure that the two models can be compared accurately”, ¶105, “Operation 570 includes transmitting the set of proxy data, possibly along with other information, over the network to at least one non-private computing device”, i.e. training data is received)  and 
train the machine learnable model based on the processing result. (Fig. 5(590), ¶108, “Operation 590 includes the global modeling engine train a global model on the aggregated sets of proxy data. The global model integrates the knowledge gained from each entity's private data. In some embodiments, the global modeling engine can create the trained global model by accumulating sets of actual model parameters and combining them into a single trained model, i.e. machine learnable model is trained based on the training data).


Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiraly et al. (US PGPUB. # US 2018/0129900, hereinafter “Kiraly”).

Regarding Claim 15, Kiraly teaches,
A computer-readable medium comprising transitory or non-transitory data representing privacy policy data defining one or more computer-readable criteria for limiting a selection of medical image data of at least one patient to a subset of the medical image data to obfuscate an identity of the at least one patient. (¶29, Fig. 4(18, 20), ¶68, “After passing through all of the local layers, the last local layer outputs an abstracted feature set of data to be passed to the cloud for further processing through the rest of the machine-learnt classifier”, ¶72, “the output feature set of anonymized data from the processing through the local layers is encrypted”, Fig. 5, ¶78, “FIG. 5 shows an example of anonymized activation data to be transmitted after passing through local layers of a neural network”, i.e. patient’s identity is obfuscated by limiting selection of subset of the data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al. (US PGPUB. # US 2018/0129900, hereinafter “Kiraly”), and further in view of Hickman et al. (US PGPUB. # US 2013/0167192, hereinafter “Hickman” provided by applicant in an IDS).

Referring to Claims 1, 12 and 14:
Regarding Claim 1, Kiraly teaches,
A system for data collection for machine learning of a machine learnable model, the system comprising: 
an input interface for accessing: (Fig. 1, ¶21, “network connections or interfaces are provided, such as for networking with a medical imaging network or data archival system. In another example, a user interface is provided”)
medical image data of at least one patient and label data defining labels associated with the medical image data; (¶24-¶26, Fig. 3 (12), ¶50, “patient data is acquired in act 12. Locally, a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”, Fig. 4 (12, 14), ¶52, “medical data is acquired in act 12. A medical scanner, sensor, and/or user interface for manual entry of information acquires the data. A processor may extract the data from a picture archive communications system or a medical records database. Alternatively, data not in the medical environment is acquired, such as capturing or loading a photograph or video”, ¶53-¶54, ¶55, “The scan data is medical imaging data. The medical image is a frame of data representing the patient”, ¶60, Fig. 4(16, 18), ¶59, “the medical scanner used to acquire the scan data also implements the part of the machine-learnt classifier”, i.e. medical image data of at least one patient is acquired)
[privacy policy data defining one or more computer-readable criteria] for limiting a selection of the medical image data to a subset of the medical image data to obfuscate an identity of the at least one patient; (Fig. 4(18, 20), ¶68, “After passing through all of the local layers, the last local layer outputs an abstracted feature set of data to be passed to the cloud for further processing through the rest of the machine-learnt classifier”, ¶72, “the output feature set of anonymized data from the processing through the local layers is encrypted”, Fig. 5, ¶78, “FIG. 5 shows an example of anonymized activation data to be transmitted after passing through local layers of a neural network”, i.e. patient’s identity is obfuscated by limiting selection of subset of the data)
a communication interface to another entity associated with the machine learning of the machine learnable model; (Fig. 1, ¶21, “network connections or interfaces are provided, such as for networking with a medical imaging network or data archival system. In another example, a user interface is provided”, ¶73)
a processor subsystem configured to: (Fig. 1, ¶21, ¶73)
based on the one or more computer-readable criteria, perform the selection of the medical image data and an associated selection of the label data to obtain [privacy policy-compliant] training data; (Fig. 2, ¶69, “there are n layers in the subset of layers handled locally. For example, the machine-learnt classifier includes k layers. The design of the layers (e.g., type of layers and number of layers) is created as part of the learning or is set by a programmer. The parameters defining each layer are learned by machine learning. Training data representing scans of other patients with known classifications are used to train the machine-learnt classifier”, i.e. training data is obtained). 
via the communication interface, transmit the [privacy policy-compliant] training data to the other entity to enable the machine learnable model to be trained on the basis of the privacy policy-compliant training data. (Fig. 3(22), ¶50, “the institution (i.e., entity at the local facility) retains the original patient data and only the anonymized feature data, which has no clear resemblance the original patient images, are passed in act 22”, Fig. 4(22), ¶73, “In act 22, the processor, using an interface card and communications network, transmits the output feature set to the cloud server or processor. For example, a processor in a facility with the medical scanner, such as being part of the medical scanner, transmits to a cloud server for completing classification with a remainder of the machine-learnt classifier”).Kiraly does not teach explicitly,
privacy policy data defining one or more computer-readable criteria [for limiting a selection of the medical image data to a subset of the medical image data to obfuscate an identity of the at least one patient]; 
[based on the one or more computer-readable criteria, perform the selection of the medical image data and an associated selection of the label data to obtain] privacy policy-compliant [training data]; 
[via the communication interface, transmit the] privacy policy-compliant [training data to the other entity to enable the machine learnable model to be trained on the basis of the privacy policy-compliant training data].However, Hickman teaches,
privacy policy data defining one or more computer-readable criteria (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied) [for limiting a selection of the medical image data to a subset of the medical image data to obfuscate an identity of the at least one patient]; 
[based on the one or more computer-readable criteria, perform the selection of the medical image data and an associated selection of the label data to obtain] privacy policy-compliant (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied) [training data]; 
[via the communication interface, transmit the] privacy policy-compliant (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied) [training data to the other entity to enable the machine learnable model to be trained on the basis of the privacy policy-compliant training data].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hickman with the invention of Kiraly.
Kiraly teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data. Hickman teaches, applying privacy policy to remove sensitive information from a patient data. Therefore, it would have been obvious to have applying privacy policy to remove sensitive information from a patient data of Hickman with anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data of Kiraly to preserve privacy of the patient and complying with the regulatory policies. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 12, it is a computer implemented method claim of above system claim 1 and therefore Claim 12 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 14, it is a computer-readable medium claim of above method claim 12 and therefore Claim 14 is rejected with the same rationale as applied against Claim 12 above.

Regarding Claim 2, rejection of Claim 1 is included and for the same motivation Kiraly teaches,
The system according to claim 1, wherein the one or more computer-readable criteria limit the selection of the medical image data to one or more image regions of the medical image data. (Fig. 5, ¶78, “FIG. 5 shows an example of anonymized activation data to be transmitted after passing through local layers of a neural network”, i.e. limit the selection of one or more regions of the medical image data).

Regarding Claim 3, rejection of Claim 1 is included and for the same motivation Kiraly teaches,
The system according to claim 1, wherein the one or more computer-readable criteria limit at least one of the group of: 
a number, 
an individual or aggregate size, (Fig. 3, ¶50, “a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”) and 
a distribution, of the one or more image regions per image or per patient. (Fig. 5, ¶78).

Regarding Claim 4, rejection of Claim 1 is included and for the same motivation Kiraly teaches,
The system according to claim 1, wherein the processor subsystem is configured to apply a machine learning data augmentation technique to the medical image data before selecting and transmitting the [privacy policy-compliant] training data to the other entity. (Fig. 3, ¶50, “patient data is acquired in act 12. Locally, a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”, Fig. 4(16), ¶63, “ In act 16, just a part of the machine learnt classifier is operated locally. The machine-learnt classifier includes a sequence of operations, each of which is responsive to the training. For example, deep learning is applied to create a multiple layer machine-learnt classifier, such as a neural network”)
Kiraly does not teach explicitly,
The system according to claim 1, [wherein the processor subsystem is configured to apply a machine learning data augmentation technique to the medical image data before selecting and transmitting the] privacy policy-compliant [training data to the other entity].
However, Hickman teaches,
The system according to claim 1, [wherein the processor subsystem is configured to apply a machine learning data augmentation technique to the medical image data before selecting and transmitting the] privacy policy-compliant (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied)  [training data to the other entity].

Regarding Claim 5, rejection of Claim 1 is included and for the same motivation Kiraly teaches,
The system according to claim 1, wherein the processor subsystem is configured to, before or when generating the privacy policy-compliant training data, obfuscate whether: 
different subsets of the medical data, or different parts of a subset, belong to a same patient; and/or (Fig. 3 (12), ¶50,  Fig. 4 (12), ¶52, “medical data is acquired in act 12. A medical scanner, sensor, and/or user interface for manual entry of information acquires the data. A processor may extract the data from a picture archive communications system or a medical records database”, ¶54-¶57).
the subset of the medical image data, or a part of the subset, is augmented by a machine learning data augmentation technique. (Fig. 3(16), ¶50, “ a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”, Fig. 4(16, 18), ¶63, “In act 16, just a part of the machine learnt classifier is operated locally. The machine-learnt classifier includes a sequence of operations, each of which is responsive to the training.”, ¶68, “To operate the local part of the machine-learnt classifier, the input data is processed in act 18. In the medical imaging example, the scan data is processed. A processor operates on the scan data, inputting the scan data to a first layer, generating output of the first layer, and then forwarding the output as input to any next layer. This processing continues through the layers of the deep-learnt network”).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al. (US PGPUB. # US 2018/0129900, hereinafter “Kiraly”), and further in view of Hickman et al. (US PGPUB. # US 2013/0167192, hereinafter “Hickman” provided by applicant in an IDS), and further in view of Szeto et al. (US PGPUB. # US 2018/0018590, hereinafter “Szeto”).

Regarding Claim 6, rejection of Claim 5 is included and combination of Kiraly and Hickman does not teach explicitly,
The system according to claim 5, wherein the processor subsystem is configured for randomizing or pseudo-randomizing an identifier of each of the different subsets of the medical image data, and/or an identifier of each of the different parts of the subset.
However, Szeto teaches,
The system according to claim 5, wherein the processor subsystem is configured for randomizing or pseudo-randomizing an identifier of each of the different subsets of the medical image data, and/or an identifier of each of the different parts of the subset. (¶55, “ mini Monte Carlo simulations that mimic private data can be used. These types of simulations typically utilize a seed, allowing synthetic private data to be generated with a Monte Carlo simulation in a deterministic fashion, based on parameters of the seed and pseudo random number generators. Once a seed is identified that generates the preferred amount of synthetic private data with minimal modification of the data, the seed can then be provided to any private data server 124, where it is used to regenerate the synthetic private data using the same pseudo random number generators and other algorithms. Synthetic data may be analyzed to ensure that it does not contain identifying features that should be kept private”, i.e. identifier for each subset of data is generated and synthetic data is produced).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Szeto with the invention of Kiraly in view of Hickman.
Kiraly in view of Hickman teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data and applying privacy policy to remove sensitive information from a patient data. Szeto teaches, generating a randomize identifier for subset of data. Therefore, it would have been obvious to have generating a randomize identifier for subset of data of Szeto into the teachings of Kiraly in view of Hickman to generate synthetic data for the privacy of a patient and prepare a realistic training model. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 7, rejection of Claim 1 is included and combination of Kiraly teaches, 
 The system according to claim 1, wherein the processor subsystem is configured to: 
identify which selection of the medical image data conforms to the request and the one or more computer-readable criteria; (¶24-¶26, Fig. 3 (12), ¶50, “patient data is acquired in act 12. Locally, a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”, Fig. 4 (12, 14), ¶52, “medical data is acquired in act 12. A medical scanner, sensor, and/or user interface for manual entry of information acquires the data. A processor may extract the data from a picture archive communications system or a medical records database. Alternatively, data not in the medical environment is acquired, such as capturing or loading a photograph or video”, ¶53-¶54, ¶55, “The scan data is medical imaging data. The medical image is a frame of data representing the patient”, ¶60, Fig. 4(16, 18), ¶59, “the medical scanner used to acquire the scan data also implements the part of the machine-learnt classifier”, i.e. medical image data of at least one patient is identified and acquired) and 
respond to the request by transmitting the [privacy policy-compliant] training data. (Fig. 3(22), ¶50, “the institution (i.e., entity at the local facility) retains the original patient data and only the anonymized feature data, which has no clear resemblance the original patient images, are passed in act 22”, Fig. 4(22), ¶73, “In act 22, the processor, using an interface card and communications network, transmits the output feature set to the cloud server or processor. For example, a processor in a facility with the medical scanner, such as being part of the medical scanner, transmits to a cloud server for completing classification with a remainder of the machine-learnt classifier”).
Kiraly does not teach explicitly,
receive a request for training data; and 
[respond to the request by transmitting the] privacy policy-compliant [training data].	However, Hickman teaches,
[respond to the request by transmitting the] privacy policy-compliant (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied)  [training data].As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hickman with the invention of Kiraly.
Kiraly teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data. Hickman teaches, applying privacy policy to remove sensitive information from a patient data. Therefore, it would have been obvious to have applying privacy policy to remove sensitive information from a patient data of Hickman with anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data of Kiraly to preserve privacy of the patient and complying with the regulatory policies. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Kiraly and Hickman does not teach explicitly,
receive a request for training data;
However, Szeto teaches,
receive a request for training data; (¶45, Fig. 5(510), ¶99, “a private data server operating as a modeling engine to receive model instructions (e.g., from a private data server 124 or from central/global server 130) to create a trained actual model 240 from at least some local private data and according to an implementation of at least one machine learning algorithm. The model instructions can be received over a network (e.g., a wireless network, a packet switched network, the Internet, an intranet, a virtual private network, a cellular network, an ad hoc network, a peer-to-peer network, etc.) via one or more protocols”, i.e. a request is received for the training data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Szeto with the invention of Kiraly in view of Hickman.
Kiraly in view of Hickman teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data and applying privacy policy to remove sensitive information from a patient data. Szeto teaches, generating a randomize identifier for subset of data. Therefore, it would have been obvious to have generating a randomize identifier for subset of data of Szeto into the teachings of Kiraly in view of Hickman to generate synthetic data for the privacy of a patient and prepare a realistic training model. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 9, rejection of Claim 1 is included and combination of Kiraly teaches, 
The system according to claim 1, wherein the system further comprises: 
a further processor subsystem representing the other entity receiving the privacy policy-compliant training data via the communication interface; (Fig. 1, ¶21, ¶73)
 and 
a network interface to a network; (Fig. 1, ¶21, “network connections or interfaces are provided, such as for networking with a medical imaging network or data archival system. In another example, a user interface is provided”, ¶73)
and 
via the network interface, transmit the processing result as training data to a training system which is configured to train the machine learnable model based on the processing result provided by the training data. (Fig. 3(22), ¶50, “the institution (i.e., entity at the local facility) retains the original patient data and only the anonymized feature data, which has no clear resemblance the original patient images, are passed in act 22”, Fig. 4(22), ¶73, “In act 22, the processor, using an interface card and communications network, transmits the output feature set to the cloud server or processor. For example, a processor in a facility with the medical scanner, such as being part of the medical scanner, transmits to a cloud server for completing classification with a remainder of the machine-learnt classifier”).	Combination of Kiraly and Hickman does not teach explicitly,
wherein the further processor subsystem is configured to: 
via the network interface, receive a processing algorithm for processing the selection of the medical image data; 
execute the processing algorithm to obtain a processing result;
However, Szeto teaches,
wherein the further processor subsystem is configured to: 
via the network interface, receive a processing algorithm for processing the selection of the medical image data; (¶45, “ the researcher is able to define a desired machine learning model that he/she wishes to create. The researcher may interface with system 100 through the non-private computing device 130; through one of the private data servers 124, provided that the researcher has been granted access to the private data server; or through a device external to system 100 that can interface with non-private computing device 130. The programmatic model instructions on how to create the desired model are then submitted to each relevant private data server 124, which also has a corresponding modeling engine 126 (i.e., 126A through 126N). Each local modeling engine 126 accesses its own local private data 122 and creates local trained models according to model instructions created by the researcher”, i.e. Examiner submits that researcher’s machine model is considered as an algorithm)
execute the processing algorithm to obtain a processing result; (¶45, “ The programmatic model instructions on how to create the desired model are then submitted to each relevant private data server 124, which also has a corresponding modeling engine 126 (i.e., 126A through 126N). Each local modeling engine 126 accesses its own local private data 122 and creates local trained models according to model instructions created by the researcher”, Fig. 5(520), ¶100, Fig. 6(620), ¶112, i.e. model (processing algorithm) is executed to obtain a processing result).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Szeto with the invention of Kiraly in view of Hickman.
Kiraly in view of Hickman teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data and applying privacy policy to remove sensitive information from a patient data. Szeto teaches, generating a randomize identifier for subset of data. Therefore, it would have been obvious to have generating a randomize identifier for subset of data of Szeto into the teachings of Kiraly in view of Hickman to generate synthetic data for the privacy of a patient and prepare a realistic training model. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al. (US PGPUB. # US 2018/0129900, hereinafter “Kiraly”), and further in view of Hickman et al. (US PGPUB. # US 2013/0167192, hereinafter “Hickman” provided by applicant in an IDS), and further in view of Szeto et al. (US PGPUB. # US 2018/0018590, hereinafter “Szeto”), and further in view of Caldera et al. (US PGPUB. # US 2018/0109507, hereinafter “Caldera”).

Regarding Claim 8 rejection of Claim 7 is included and combination of Kiraly, Hickman and Szeto does not teach explicitly,
The system according to claim 7, wherein the processor subsystem is configured to determine whether the request, individually and/or in aggregate with previous requests, exceeds said limitation defined by the one or more computer-readable criteria, and if the limitation is exceeded, reject the request.
However, Caldera teaches,
The system according to claim 7, wherein the processor subsystem is configured to determine whether the request, individually and/or in aggregate with previous requests, exceeds said limitation defined by the one or more computer-readable criteria, and if the limitation is exceeded, reject the request. (¶130, “If the count is above a first threshold, the controller (101) rejects the request”, i.e. request is rejected if it is above a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Caldera with the invention of Kiraly in view of Hickman and Szeto.
Kiraly in view of Hickman and Szeto teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data and applying privacy policy to remove sensitive information from a patient data and generating a randomize identifier for subset of data. Caldera teaches, denying a request when number of request is exceeded a threshold. Therefore, it would have been obvious to have denying a request when number of request is exceeded a threshold of Caldera into the teachings of Kiraly in view of Hickman and Szeto to prevent unauthorized user accessing confidential data. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Steven Paul Lansel (US PGPUB. # US 2021/0150358) discloses, a method for evaluating an external machine learning program while limiting access to internal training data includes providing labeled training data from a first source, receiving, by the first source, a machine learning program from a second source different from the first source, blocking, by the first source, access by the second source to the labeled training data, and training, by the first source, the machine learning program according to a supervised machine learning process using the labeled training data. The method further includes generating a first set of metrics from the supervised machine learning process that provide feedback about training of the neural network model, analyzing the first set of metrics to identify subset data therein, and, in order to permit evaluation of the neural network model, transmitting, to the second source, those metrics from the first set of metrics that do not include the subset data.
Dey et al. (US PGPUB. # US 2020/0285771) discloses, a method for removing personally identifiable information (PII) from medical data and ensuring strict compliance with privacy laws and regulations. The PII removal tool removes, deletes or redacts sensitive personally identifiable information, which may comprise any health care data that may be linked to any individual. The system and method is preferably applied to medical data, images, video, or other electronic media captured from medical procedures, endoscopes, or arthroscopic surgery. Artificial intelligence powered software and models are applied to the medical data for the detection of PII comprising patient names, medical history, faces, account numbers, digital identities, biometric data, or other sensitive personal information which may be linked to an individual. Medical data is re-written without PII and the system generates metadata describing the deleted PII. Privacy law compliant medical data is normalized, stored hierarchically, and transmitted to third party storage systems for analysis with software models for medical insights, anatomical recognition, surgical metrics, patient outcome, diagnosis and medical payment and billing.
Kalafut et al. (US PGPUB. # US 2020/0211692) discloses, techniques that facilitate integrating artificial intelligence (AI) informatics in healthcare systems using a distributed learning platform. In one embodiment, a computer-implemented is provided that comprises interfacing, by a system operatively coupled to a processor, with a medical imaging application that provides for viewing medical image data. The method further comprises, facilitating, by the system, generation of structured diagnostic data according to a defined ontology in association with usage of the imaging application to perform a clinical evaluation of the medical image data. The method further comprises providing, by the system, the structured diagnostic data to one or more machine learning systems, wherein based on the providing, the one or more machine learning systems employ the structured diagnostic data as training data to generate or train one or more diagnostic models configured to provide artificial intelligence-based diagnostic evaluations of new medical image data.
Pascale et al. (US PGPUB. # US 2020/0082290) discloses, techniques that facilitate adaptive anonymization of data using statistical inference are provided. In one example, a system includes an anonymization component and a statistical learning component. The anonymization component applies an anonymization strategy to data associated with an electronic device. The statistical learning component modifies the anonymization strategy to generate an updated anonymization strategy for the data based on a machine learning process associated with a probabilistic model that represents the data.
Chakraborty et al. (US 2019/156061) discloses, a first set of data associated with one or more data stores is received. A distance from a representation of a subset of the first set of data to at least a second representation of another set of data in vector space is identified. In response to the identifying of the distance, the first set of data is anonymized. The anonymizing includes adding noise to at least some of the first set of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/           Primary Examiner, Art Unit 2498